           Case 1:18-cv-02826-RC Document 32 Filed 05/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DR. VALENTIN GAPONTSEV and IPG
 PHOTONICS CORP.,


                     Plaintiffs,

         v.                                           Civil Docket No. 1:18-cv-02826-RC-GMH

 U.S. DEPARTMENT OF THE TREASURY
 and STEVEN MNUCHIN, in his official
 capacity as Secretary of the Treasury,

                     Defendants.


                                    JOINT STATUS REPORT

       Pursuant to this Court’s April 26, 2019 Order, the parties submit this joint status report

regarding the status of mediation. On May 23, 2019, the parties engaged in a fruitful mediation

session with Magistrate Judge Harvey. The parties respectfully ask that they be given additional

time to try to resolve this matter, and they suggest filing another joint status report with this

Court on or before June 14, 2019. The parties have another call scheduled with Magistrate Judge

Harvey on Tuesday, May 28, 2019, to continue their attempts at a negotiated resolution. If

necessary, they have also received dates from Magistrate Judge Harvey should it prove necessary

to have another mediation session.




Dated: May 24, 2019                                Respectfully submitted,

/s/ Michael J. Edney_________________              JOSEPH H. HUNT
Michael J. Edney, DC Bar No. 492024                Assistant Attorney General
Stephen M. McNabb, DC Bar No. 367102
NORTON ROSE FULBRIGHT US LLP                       DIANE KELLEHER
799 9TH STREET, NW, SUITE 1000                     Assistant Director, Federal Programs Branch


                                                  1
         Case 1:18-cv-02826-RC Document 32 Filed 05/24/19 Page 2 of 2



Washington, DC 20001-4501
Telephone: (202) 662-0200                 /s/ Kevin Snell_
Fax: (202) 662-4643                       KEVIN SNELL (N.Y. Bar)
michael.edney@nortonrosefulbright.com     Trial Attorney
                                          Federal Programs Branch
Attorneys for Plaintiffs Dr. Valentin     U.S. Department of Justice, Civil Division
Gapontsev and IPG Photonics Corporation   1100 L St. NW
                                          Washington, D.C. 20005
                                          Telephone: (202) 305-0924
                                          Fax: (202) 616-8460
                                          Email: Kevin.Snell@usdoj.gov

                                          Counsel for Defendants




                                          2
